DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.
 
Response to Amendment
	Applicant’s amendment filed on 02/08/2022 has been entered. Claim 15 has been added. Claims 1 and 3-15 are still pending in this application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (US 20070103715) in view of Tokita (US 20140026104) and Soga (US 20190230232).

Regarding claim 1, Nakata teaches an image forming apparatus (fig. 1) comprising: 
processing circuitry (fig. 2); and 
a memory storing computer-executable instructions that cause the processing circuitry (RAM in fig. 2 ) to: 
transmit, to a server, log information that represents a content of a log that is created according to a job type of a job of the image processing apparatus (fig. 14: 403 and p0166: In step S401, the job tracking management unit 500 starts receiving log data from the job tracking unit 400) ; and
 transmit, to the server, customization information obtained by customizing a folder name of a folder included in the server that is a storage destination of the log information or by customizing a file name of a file including the log information (s402 in fig. 14: extract storage destination folder information) , the folder name or the file name being customized based on customization instruction information that represents an instruction to customize the folder name or the file name (fig. 11 and p0139-140: storage folder… hen there is a property "storeFolder" representing "storage folder", a folder, e.g., "LogFolder1" selected by the user is set). 
Nakata does no teach wherein the folder name include a plurality of tiers.
Tokita teaches wherein the folder name include a plurality of tiers (fig. 6).
, in order to display folders managed hierarchically in a storage device in a tree structure suggested by Tokita (p0009).
Nakata in view of Tokita does not teach replace the customized folder name or the customized file name with a folder name or a file name including a number of characters that is less than or equal to a predetermined number of characters by deleting a number of characters of a particular element in the customized folder name or the customized file name, and transmit the folder name or the file name after replacement to the server, upon determining that a number of characters included in the customized folder name or the customized file name exceeds the predetermined number of characters.
Soga teaches replace the customized folder name or the customized file name with a folder name or a file name including a number of characters that is less than or equal to a predetermined number of characters by deleting a number of characters of a particular element in the customized folder name or the customized file name (p0063:…it may also be possible to delete the character at the time of setting the file name in the file name display area 1001), and transmit the folder name or the file name after replacement to the server, upon determining that a number of characters included in the customized folder name or the customized file name exceeds the predetermined number of characters (p0063: it may also be possible to replace the character with a character than can be used in the file server of transfer destination).

	
Regarding claim 8, Nakata teaches the image forming apparatus according to claim 1, wherein the processing circuitry is further caused to: acquire the customization instruction information that is input at a user terminal (fig. 11). 

Regarding claim 9, Nakata teaches the image forming apparatus according to claim 1, wherein the processing circuitry is further caused to: acquire a setting value, which is information set in the image forming apparatus, when creating or transmitting the log, and transmit the acquired setting value as the customization information to the server, upon determining that the customization instruction information includes the information representing the setting value (abstract: log of a print job includes a creation unit which creates log information for specifying a print job). 

Regarding claim 10, Nakata teaches the image forming apparatus according to claim 9, wherein the information of the setting value set in the image forming apparatus includes an Internet Protocol (IP) address of the image forming apparatus or a host name set in the image forming apparatus (p0091: IP address), and wherein the processing circuitry is further caused to: customize the folder name or the file name to include the IP address or the host name, upon determining that the customization instruction information includes the IP address or the host name (fig. 11 folder/file name). 

Regarding claim 11, Nakata teaches the image forming apparatus according to claim 1, wherein the processing circuitry is further caused to: acquire the job type from information of the job that is a target of the log (p0016: print job (job type), and transmit the acquired job type as the customization information to the server (fig. 3: log information storage server 300), upon determining that the customization instruction information includes an instruction to acquire the job type of the job to be executed by the image forming apparatus and to set the acquired job type as the customization information (fig. 3: job tracking unit 400, job tracking management unit 500 and log data 200). 

Regarding claim 12, Nakata teaches The image forming apparatus according to claim 7, wherein the processing circuitry is further caused to: customize the file name of the file including the log information created as a result of executing the job (fig. 19 log info), to be a file name included in the customization instruction information, based on 

Regarding claim 13, Claims 13 has been analyzed and rejected with regard to claim 1 and in accordance with Nakata’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0021). 

Regarding claim 3, Nakata in view of Tokita and Sogo  teaches the image forming apparatus according to claim 1, wherein the processing circuitry is further caused to: replace the customized folder name or the customized file name with a folder name or a file name that is set according to a predetermined rule (Sogo: p0063: a character that cannot be used in the file server of transfer destination is included in the file name generated at step S1107).
The rational applied to the rejection of claim 1 has been incorperated herein.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata in view of Tokita and Soga as applied to claim 1 above, and further in view of Kato (US 20150081702 A1).
Regarding claim 7, Nakata in view of Tokita and Soga does not teach the image forming apparatus according to claim 1, wherein the processing circuitry is further caused to: transmit, to the server as the customization information, the customized 
Kato teaches the image forming apparatus according to claim 1, wherein the processing circuitry is further caused to: transmit, to the server as the customization information, the customized folder name or the customized file name that is customized based on the customization instruction information, upon determining that a number of characters included in the customized folder name or the customized file name does not exceed a predetermined number of characters (Kato: p0076 and fig. 12: s1206-1209). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakata in view of Tokita and Soga, and to include the image forming apparatus according to claim 1, wherein the processing circuitry is further caused to: transmit, to the server as the customization information, the customized folder name or the customized file name that is customized based on the customization instruction information, upon determining that a number of characters included in the customized folder name or the customized file name does not exceed a predetermined number of characters, in order to avoid in advance an error caused by an excess number of characters suggested by Kato (p0076).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata in view of Tokita and Soga as applied to claim 1 above, and further in view of Bailleul et al. (US 20070240097).

Regarding claim 4, Nakata in view of Tokita and Soga does not teach the image forming apparatus according to claim 1, wherein the processing circuitry is further caused to: report, to a particular report destination, that a number of characters in the customized folder name or the customized file name exceeds a predetermined number of characters, upon determining that the number of characters in the customized folder name or the customized file name exceeds the predetermined number of characters. 
Bailleul teaches the image forming apparatus according to claim 1, wherein the processing circuitry is further caused to: report, to a particular report destination, that a number of characters in the customized folder name or the customized file name exceeds a predetermined number of characters, upon determining that the number of characters in the customized folder name or the customized file name exceeds the predetermined number of characters (p0026: If the number of characters of an attribute exceeds the number which is located in the parametrization file, an error is signalled in the verification report). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakata in view of Tokita and Soga, and to include wherein the processing circuitry is further caused to: report, to a particular report destination, that a number of characters in the customized folder name or the customized file name exceeds a predetermined number of 

Regarding claim 5, Nakata in view of Tokita, Soga and Baileul teaches the image forming apparatus according to claim 1, wherein the processing circuitry is further caused to: record a reason why a number of characters in the customized folder name or the customized file name exceeds a predetermined number of characters, in an operation log that is created when operating the image forming apparatus, upon determining that the number of characters in the customized folder name or the customized file name exceeds the predetermined number of characters (Baileul: p0026).
The rational applied to the rejection of claim 4 has been incorporated herein. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata in view of Tokita and Soga as applied to claim 1 above, and further in view of Chen et al. (US 20170270136).
Regarding claim 6, Nakata in view of Tokita and Soga does not teach the image forming apparatus according to claim 1, wherein the processing circuitry is further caused to: give an instruction to prompt a user to retransmit a folder name or a file name obtained by reducing a number of characters included in the customized folder name or the customized file name, upon determining that the number of characters in 
Chen the image forming apparatus according to claim 1, wherein the processing circuitry is further caused to: give an instruction to prompt a user to retransmit a folder name or a file name obtained by reducing a number of characters included in the customized folder name or the customized file name, upon determining that the number of characters in the customized folder name or the customized file name exceeds a predetermined number of characters (p0039:The file will leave the hold state and resume content synchronization when the conflict is resolved, p0040: file being corrupted, a file name being too long, a file being encrypted, a file being too large, etc. In some aspects, synchronization of a file may be paused by placing the file in a hold state based on a user request).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakata in view of Tokita and Soga, and to include wherein the processing circuitry is further caused to: give an instruction to prompt a user to retransmit a folder name or a file name obtained by reducing a number of characters included in the customized folder name or the customized file name, upon determining that the number of characters in the customized folder name or the customized file name exceeds a predetermined number of characters, in order to synchronizing files between a local file system and a server even file name is too long suggested Chen (p0006).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata in view of Tokita and Soga as applied to claim 1 above, and further in view of Ron et al. (US 20180081641).

Regarding claim 14, Nakata in view of Tokita and Soda does not teach the image forming apparatus according to claim 1, wherein each of the plurality of tiers has a plurality of elements.
Ron teaches the image forming apparatus according to claim 1, wherein each of the plurality of tiers has a plurality of elements (fig. 4: 104 and 106: folder property and p0093).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakata in view of Tokita and Soga, to include wherein each of the plurality of tiers has a plurality of elements, in order to user to add attributes for the folder created.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata in view of Tokita and Soga as applied to claim 1 above, and further in view of Levy et al. (US 20140188986).
Regarding claim 15, (New) Nakata in view of Tokita and Soga does not teach the image forming apparatus according to claim 1, wherein the particular element in the customized folder name or the customized file name includes a name of a user of the image forming apparatus.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakata in view of Tokita and Soga, to include wherein the particular element in the customized folder name or the customized file name includes a name of a user of the image forming apparatus, in order to encoding file names suggested by Levy (p0067).

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677